986 F.2d 1417
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Gene Ellis WILLIAMS, a/k/a Glenn, Defendant-Appellant.
No. 92-6441.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 27, 1992Decided:  March 2, 1993

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CR-86-40-C, CA-92-87-P)
Richard R. Williams, Mobile, Alabama, for Appellant.
Thomas J. Ashcraft, United States Attorney, Charlotte, North Carolina, Max O.  Cogburn, Assistant United States Attorney, Asheville, North Carolina, for Appellee.
W.D.N.C.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Gene Ellis Williams appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Finding no merit to the arguments raised by this appeal, we affirm.


2
Williams pled guilty to a number of drug-related offenses.  In the present petition, his third, Williams alleged that his guilty plea was involuntary.  He claimed that the district judge did not advise him of the statutory minimum penalty for one count.  In two earlier petitions, Williams asserted various violations also stemming from the Rule 11* hearing.


3
The district court correctly dismissed Williams's petition.  The district court found that the transcript of the Rule 11 hearing belied the factual basis of the claim.  Williams's claim that he was not advised of the minimum penalty for one count of the indictment is simply disproved by the record.  At the hearing, the district judge read the statute which formed the basis of the count in its entirety.  The minimum penalty was included in that reading.  Williams's claim is without merit.


4
Accordingly, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Federal Rules of Criminal Procedures